09/20/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs August 7, 2018

                QUINTON BONNER v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                      No. 13-02771      James Lammey, Judge



                             No. W2017-00925-CCA-R3-PC


In 2014, the Petitioner, Quinton Bonner, pleaded guilty to aggravated assault, and the
trial court imposed a sentence of ten years. The Petitioner then sought to withdraw his
guilty plea on the basis that it was not knowingly and voluntarily entered and that his trial
counsel ineffectively advised him concerning his plea. The trial court denied his motion,
and this court affirmed its judgment. State v. Bonner, No. W2015-00812-CCA-R3-CD,
2016 WL 1403308, at *1 (Tenn. Crim. App., at Jackson, April 7, 2016) no perm. app.
filed. In 2016, the Petitioner filed a petition for post-conviction relief, alleging that his
guilty plea was entered involuntarily and that he had received the ineffective assistance of
counsel. The post-conviction court summarily dismissed his petition on the grounds that
the claims had been previously determined. On appeal, the Petitioner contends that the
trial court erred when it summarily dismissed his petition. After review, we affirm the
post-conviction court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which JAMES
CURWOOD WITT, JR. and ROBERT L. HOLLOWAY, JR., JJ., joined.

Quinton Bonner, Only, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Ryan E. Thompson,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                I. Facts and Background
                                         A. Guilty Plea

        This case originates from the Petitioner’s being charged with two counts of
aggravated assault, one count of false imprisonment, and one count of domestic assault
resulting from an incident with his wife inside their home. The Petitioner initially elected
to proceed to trial, but he decided to plead guilty before the case was charged to the jury.
The Petitioner entered an “open” plea to aggravated assault, meaning that the trial court
would determine his sentence, and the State dismissed the remaining three charges.
Bonner, 2016 WL 1403308, at 4.

       This court summarized the events that transpired after the entry of the Petitioner’s
guilty plea:

               After the trial and the guilty plea hearing but prior to sentencing, [the
       Petitioner] filed a motion to withdraw his guilty plea. In the motion, [the
       Petitioner] claimed that “due to the death of his father” the week prior to
       trial, he “suffered from emotional trauma to the degree that he could not
       properly participate in his defense nor could he make a sound or rational
       decision about whether or not to enter a plea of guilty.” [The Petitioner]
       claimed that it would be a manifest injustice to deny the motion.

              Months before sentencing, the trial court held a hearing on the
       motion to withdraw the guilty plea. At the hearing, Officer Robert
       Halliburton testified that he responded to the call at the residence, observed
       the bruising on the victim, tagged a knife into evidence, and called his
       supervisor. After his supervisor arrived and assessed the scene and spoke
       with witnesses, Officer Halliburton was advised to arrest [the Petitioner] for
       aggravated assault.

              [The Petitioner] also testified at the hearing. He claimed that he
       never told his attorney that he was guilty and that during the trial, his
       attorney informed him after the State’s closing argument that his best
       option was to “cop a plea.” [The Petitioner] maintained that he did not
       want to plead guilty. [The Petitioner] recalled that his father passed away
       right before trial so he just “gave up.” [The Petitioner] insisted that
       “immediately after” the guilty plea he wrote his attorney a letter in which
       he expressed his displeasure for counsel’s representation.

              ....
                                              2
      [The Petitioner] admitted that this was not his “first rodeo” because
he had entered guilty pleas in the past but that he did not understand what
was going on the day that he pled guilty.

       The trial court questioned [the Petitioner] with regard to the guilty
plea hearing. [The Petitioner] admitted that the trial court informed him on
the range of punishment and the difference in going to trial versus pleading
guilty. [The Petitioner] still claimed that he did not understand and that he
relied on his trial counsel to “guide [him], to show [him] where [he] should
go and what [he] should do. . . .”

       Trial counsel was allowed to testify based on [the Petitioner’s]
allegations. Trial counsel indicated that he met with [the Petitioner] several
times in preparation for trial and talked about different ways to approach
the defense. Trial counsel recalled that [the Petitioner] had concerns about
some inconsistencies in some of the police reports. Trial counsel did not
bring up any issue with regard to the knife or inconsistencies in the police
reports at trial because the knife had been tagged into evidence by the State
and the reports contained some things that were “injurious to [the
Petitioner].”

        Trial counsel recalled [the Petitioner’s] wanting to plead guilty at the
conclusion of the trial. Trial counsel explained to [the Petitioner] that this
would be an “open” plea with no agreement with regard to sentence. He
told [the Petitioner] that it was not a “great idea” but that it was ultimately
[the Petitioner’s] decision.       Trial counsel felt that [the Petitioner]
understood what was going on at the guilty plea. In fact, trial counsel
stated that he “tried to be very thorough” with [the Petitioner] because [the
Petitioner] had “written the Board of Professional Responsibility, at least
twice, maybe three times.” Trial counsel “made sure that [the Petitioner]
understood the [State’s] [three-year] offer that he was rejecting.” Trial
counsel informed the trial court that he “practically got into a fist fight
[with the Petitioner] when he turned down that three year offer.” Trial
counsel was “surprised” when [the Petitioner] did not take the offer and
even continued to ask the State for that offer when the trial began. Trial
counsel denied that [the Petitioner] told him “immediately” after the plea
that he wanted to withdraw the plea.

      At the conclusion of the hearing, the trial court recounted the
proceedings and commented:
                                       3
                    [A]t no time did I ever feel that [the Petitioner] did not
              understand what he was doing. At no time did I ever feel that
              he was confused, or that he was not understanding what we
              were going through.

              The trial court noted that [the Petitioner] was “very familiar with the
       system” because of his “five, six, or seven prior felony convictions” and
       prior guilty pleas. The trial court was satisfied that [the Petitioner] received
       “competent representation” and that the guilty plea was entered “freely and
       voluntarily.” The trial court denied the motion to withdraw and stated:

                      I don’t find that there is any fair and just reason to set
              this aside. To me, I find that [the Petitioner] knew what he
              was doing and made a valid choice, whether it’s the right
              choice or the wrong choice, I don’t know, but there’s no basis
              for me granting that and I think to set this aside was nothing
              more than [the Petitioner’s] argument that this is not what he
              wanted to do and that he was coerced into this and enticed
              into this and led into this by [trial counsel]. I don’t find that
              there’s any basis for that statement, whatsoever.

              The trial court also entered a written order denying the motion. In
       the written order the trial court commented that Defendant had “the burden
       of showing a manifest injustice would occur if the [the Petitioner] was not
       allowed to withdraw the plea.”

               [The Petitioner] sought an interlocutory appeal in this Court. He
       later filed a motion to withdraw the appeal, and his appeal was dismissed
       by this Court. See State v. Quinton Bonner, No. W2015-00277-CCA-R9-
       CD (Tenn. Crim. App. Mar. 23, 2015) (order).

Bonner, 2016 WL 1403308, at *2-4. The trial court held a sentencing hearing and
sentenced the Petitioner as a Range III, persistent offender to ten years for the aggravated
assault conviction. Id. at *4. The Petitioner appealed the trial court’s denial of his
motion to withdraw his guilty plea, claiming that the trial court applied the incorrect
standard to his motion and failed to consider relevant factors to its determination. On
appeal, this court affirmed the trial court’s order denying the motion, concluding that,
although the trial court had applied an improper standard in its written order, the error
was harmless. Id. at *5. The trial court further concluded that the Petitioner had not
established a fair and just reason for the withdrawal of his guilty plea. Id. at *6.
                                              4
                                   B. Post-Conviction

       The Petitioner filed a petition for post-conviction relief, pro se, in which he
alleged that his guilty plea was not knowingly and voluntarily entered because he had
received the ineffective assistance of counsel. He also requested that counsel be
appointed to his case. The State filed a response alleging that the Petitioner’s claim of
ineffective assistance of counsel had been previously determined by the trial court in the
motion to withdraw the guilty plea hearing. The post-conviction court issued an order
stating that

       the allegations, as laid out, were previously determined during an
       evidentiary hearing . . . on a motion to withdraw a guilty plea.

              In the court’s order denying the [P]etitioner’s motion to withdraw
       [the] guilty plea, the [c]ourt found after a full evidentiary hearing that
       “having heard all of the proof and having observed the representation that
       the [P]etitioner] received during the course of the trial the Court found that
       the [P]etitioner had received the effective assistance of counsel.

        The post-conviction court summarily dismissed the Petitioner’s petition. It is from
this judgment that the Petitioner now appeals.

                                       II. Analysis

       On appeal, the Petitioner contends that the post-conviction court erred when it
summarily dismissed his petition for post-conviction relief. He contends that his claim of
ineffective assistance of counsel was not previously determined “because he was not
accorded an opportunity for full and fair litigation.” The State responds that the
Petitioner’s ineffective assistance of counsel claim was previously determined because he
raised the claim at his motion to withdraw the guilty plea hearing and received a full and
fair hearing on the claim. We agree with the State.

       In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional
right. T.C.A. §40-30-103 (2014). The petitioner bears the burden of proving factual
allegations in the petition for post-conviction relief by clear and convincing evidence.
T.C.A. § 40-30-110(f) (2014). The post-conviction court’s findings of fact are conclusive
on appeal unless the evidence preponderates against it. Fields v. State, 40 S.W.3d 450,
456-57 (Tenn. 2001). A post-conviction court’s conclusions of law are subject to a
purely de novo review by this court, with no presumption of correctness. Id. at 457.
“Where a petition conclusively shows that the petitioner is entitled to no relief, it is
                                             5
properly dismissed without the appointment of counsel and without an evidentiary
hearing.” Givens v. State, 702 S.W.2d 578, 580 (Tenn. Crim. App. 1985).

        Issues that have been “previously determined” may not be re-litigated in a post-
conviction procedure. See T.C.A. § 40-30-106(f). A ground for relief has been
previously determined when “a court of competent jurisdiction has ruled on the merits
after a full and fair hearing.” See T.C.A. § 40-30-106(h). “A full and fair hearing has
occurred where the petitioner is afforded the opportunity to call witnesses and otherwise
present evidence, regardless of whether the petitioner actually introduced any evidence.”
Id.; see Miller v. State, 54 S.W.3d 743, 747-48 (Tenn. 2001) (holding that the issue raised
and resolved in the petitioner’s direct appeal “cannot be revisited in this post-conviction
proceeding.”).

        Upon our review of the transcript of the hearing on the Petitioner’s motion to
withdraw his guilty plea, we conclude that the Petitioner’s claim that he received the
ineffective assistance of counsel has been previously determined and that he received a
full and fair hearing. The Petitioner was represented by counsel (hereinafter “motion
counsel”) at the hearing on the motion. The Petitioner’s trial counsel testified at the
hearing, as did the Petitioner and the officer who investigated the crime scene and made
the arrest. The trial court reviewed with the Petitioner that which had transpired at the
guilty plea hearing and whether the Petitioner had a full understanding of entering a plea.
Trial counsel was subject to direct and cross-examination, as well as questions from the
trial court, about the Petitioner’s decision to plead guilty and what occurred leading up to
his decision to plead guilty. Motion counsel argued that the Petitioner’s and trial
counsel’s antagonistic relationship prevented the Petitioner from receiving competent
counsel. Motion counsel presented all of the facts surrounding the entry of his plea and
the timeline surrounding his motion to withdraw it. On this basis we conclude that the
Petitioner’s claim of ineffective assistance of counsel has been previously determined.
As such, his petition conclusively demonstrated that he was not entitled to relief, and the
post-conviction court properly dismissed the petition summarily.

                                     III. Conclusion

       After a thorough review of the record and the applicable law, we conclude the
post-conviction court properly summarily dismissed the Petitioner’s petition for post-
conviction relief. In accordance with the foregoing reasoning and authorities, we affirm
the judgment of the post-conviction court.

                                                   ________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE
                                             6